Citation Nr: 0029062	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-16 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1966 to June 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for PTSD and assigned 
a 50 percent evaluation, effective January 1997.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in July 2000.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.

Regarding the increased rating at issue, as the grant of 
service connection is from the original claim, the holding of 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) in Fenderson v. West, 12 Vet. App. 119 (1999), is for 
application.


REMAND

At his July 2000 hearing, the appellant testified that he 
receives psychiatric treatment at the Tuscaloosa VAMC 
approximately once a week.  A review of the evidence of 
record reveals that the RO has not yet obtained such recent 
records, although medical records from the Tuscaloosa VAMC, 
dating from August 1993 to April 1997, have been associated 
with the claims folder.  Because a staged rating is at issue, 
pursuant to Fenderson, supra, it is imperative that any 
records, dating from April 1997 to the present, be obtained 
from the Tuscaloosa VAMC.  These VA treatment records are 
deemed to be evidence of record, and a determination on the 
merits of the appellant's appeal cannot be made without 
consideration of that evidence.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  It is noted that the records of recent 
treatment from Birmingham are on file.

To ensure that the Board's decision is based on all of the 
relevant evidence of record, the case is REMANDED to the RO 
for the following development:

1. The RO should obtain all 
relevant VA treatment records 
pertaining to the appellant, 
specifically records of the 
appellant's treatment at the 
VA Medical Center in 
Tuscaloosa, Alabama from April 
1997 to the present.

2. After undertaking any 
additional development deemed 
appropriate in addition to 
that requested above, the RO 
should readjudicate whether 
the appellant is entitled to 
an increased evaluation for 
his service-connected PTSD, 
currently rated as 50 percent 
disabling, with consideration 
of principles set forth in 
Fenderson, 12 Vet. App. 119 
(1999), regarding staged 
ratings.  If the benefits 
requested on appeal remain 
denied, the appellant and his 
representative should be 
furnished a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



